Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-16-00448-CV

     Richard Charles SCHLOTTMANN, Sheryl Arlene Sanders and Lisa Maria Spencer,
                                 Appellants

                                               v.

     Michael Anthony VACEK, Individually and as Independent Executor of the Estate of
      Bernadette Schlottmann, Deceased; Kelly Joseph Vacek; and Russell Eric Vacek,
                                       Appellees

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 15984A
                       Honorable N. Keith Williams, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
this appeal are taxed against the party that incurred them.

       SIGNED October 5, 2016.


                                                _________________________________
                                                Patricia O. Alvarez, Justice